DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on  24 February 2022.  Claims 1-6 and 9 have been amended.  Claims 7, 8 and 10-18 have been cancelled.  Claims 19-25 have been newly added.  Claims 1-6, 9 and 19-25 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 24 February 2022, with respect to the Double Patenting Rejection of claims 1-6 and 9 have been fully considered and are persuasive in light of the claim amendment filed on 24 February 2022.  The rejections of claims 1-6 and 9 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-8, filed 24 February 2022, with respect to rejected claims 1-6 and 9 under 35 U.S.C. 112 (pre-AIA ), first paragraph have been fully considered and are persuasive in light of the claim amendment filed on 24 February 2022.  The rejections of claims 1-6 and 9 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 8-9, filed 24 February 2022, with respect to rejected claims 1-6 and 9 under 35 U.S.C. 112 (pre-AIA ), second paragraph have been fully considered and are persuasive in light of the claim amendment filed on 24 February 2022.  The rejections of claims 1-6 and 9 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 9-10, filed 24 February 2022, with respect to rejected claims 1-6 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive in light of the claim amendment filed on 24 February 2022.  The rejections of claims 1-6 and 9 have been withdrawn. 

Claims 1, 4, 5, 21, 22 and 25 are objected to, claims 1-6, 9 and 19-25 stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, claims 1-6, 9 and 19-25 stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph and claim 5 stands rejected under 35 U.S.C. 112 (pre-AIA ), forth paragraph.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a status request module” in claims 1 and 25; and “a meter module” in claims 6 and 25
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 4, 5, 21, 22 and 25 are objected to because of the following informalities:  
Claim 1 recites the grammatical issues “and to compute” in lines 6-7, “to obtain status” in line 14 and “… and determination of a calculated delay …” in line 20.  Suggested claim language “and compute” in lines 6-7, “obtain a status” in line 14 and “… and determines a calculated delay” in line 20.  

Claim 1 recites “… to compute a frequency of a voltage waveform of the respective synchronization module … and to compute a phase angle difference …” in lines 9-11; and “the status of each of the plurality of synchronization modules including a frequency of a voltage waveform and phase angle difference” in lines 14-16.  Hence, the limitation of “the status of each of the plurality of synchronization modules including a frequency of a voltage waveform and phase angle difference” in lines 14-16 should read “the frequency of the voltage waveform and the phase angle difference” to reflect antecedence for the limitations in lines 9-11 and has been interpreted as such for the purpose of examination.

Claim 1 recites “the electrical power grid” in line 2 and “the power grid” in lines 18-19.  Hence, the limitation of “the power grid” in lines 18-19 should read “the electrical power grid” to reflect antecedence for the limitation in line 2 and has been interpreted as such for the purpose of examination.

Claim 1 recites “a calculated delay” in line 20 and claim 4 recites “the propagation delay” in line 2.  The limitation of “the propagation delay” in claim 4 should read “the calculated delay” to reflect antecedence for the limitation in claim 1 and has been interpreted as such for the purpose of examination.

Claim 1 recites “a plurality of synchronization modules, each synchronization module” in line 5 and claim 5 recites “each of the synchronization modules” in lines 2-3.  Hence, the limitation of “each of the synchronization modules” in claim 5 should read “each of the plurality of synchronization modules” to reflect antecedence for the limitation in claim 1 and has been interpreted as such for the purpose of examination.

Claim 21 is an improper dependent claim since the claim is dependent from itself (claim 21). 

Claim 22 is an improper dependent claim since the claim is dependent from claim 21 which is dependent from itself (claim 21).

Claim 25 recites “at least one of a frequency and phase angle of a voltage waveform of the existing power grid” in lines 4-5 and “the at least one of a frequency and phase angle of a voltage waveform of the existing power grid” in lines 15-16.  Hence, the limitation of “the at least one of a frequency and phase angle of a voltage waveform of the existing power grid” in lines 15-16 should read “the at least one of the frequency and phase angle of the voltage waveform of the existing power grid” to reflect antecedence for the limitation in lines 4-5 and has been interpreted as such for the purpose of examination.

Claim 25 recites “at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module” in lines 10-12 and “the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module …” in lines 13-15.  Hence, the limitation of “the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module …” in lines 13-15 should read “the at least one of the frequency and phase angle of the voltage waveform associated with the respective synchronization module …”  to reflect antecedence for the limitation in lines 10-12 and has been interpreted as such for the purpose of examination.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 13/439,333, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The disclosure fails to provide support for the following limitations of claim 1 and 25: 

	Claim 1
Claim 1 recites: 
… to compute a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid … in lines 8-11

U.S. Patent Publication No. 2012/0187770 A1 (Application No. 13/439,333) discloses:
 According to one aspect, the present disclosure provides a method for controlling the interconnection of an auxiliary AC generator with an electrical system, such as an electrical distribution system, e.g., a utility grid, the method comprising: determining the frequency of the auxiliary AC generator; computing the phase angle difference between a voltage phase of the auxiliary generator and a corresponding voltage phase of the multi-phase electrical distribution system; adjusting the frequency of the auxiliary generator until it is determined to be substantially equal to the frequency of the electrical distribution system and the phase angle is determined to be within a defined tolerance; and closing a set of interconnecting contactors to connect the auxiliary AC generator to the electrical system.  (pg. 1, par. [0011])

Referring next to FIG. 2, typically the electrical power present on a grid, such as grid 20, is in the form of a sine wave 15 of a fixed frequency, for example, 60 Hz in the United States. As will be apparent to those skilled in the art, sine wave 15 undergoes a zero crossing at zero degrees as shown at points 5 and 13 occurring at times 3 and 11, respectively, and at 180 degrees as shown at points 9 and 19 occurring at times 7 and 17, respectively. To be synchronized with the voltage represented by sine wave 15, a generator must produce electrical voltage which also has positive-going zero crossings at times 3 and 11 and negative-going zero crossings at times 7 and 17. It should be understood that the present disclosure is directed to synchronizing the voltage of an auxiliary generator with one of the three phases of the three-phase power produced by power plants. Thus, the sine wave 15 of FIG. 2 could represent any one of the three phases, i.e., phase-A, phase-B, phase C, produced by a power plant. Each phase being delayed by the other by 120 degrees.  (pgs. 2-3, par. [0026])

Referring now to FIG. 3b, there is shown a detailed block diagram of the synchronization module 54 of FIG. 3a. The synchronization module 54 includes a phase-angle computation module 56 for receiving a zero crossing time of a selected voltage phase and a zero crossing time of the auxiliary voltage having a corresponding voltage phase and computes a phase-angle difference as output, a first filter module 58 for filtering the phase-angle difference output from the phase angle computation module 56, a zero-crossing detector 60 for detecting and outputting the zero crossing time of the auxiliary voltage, a frequency computation module 62 for computing a frequency of the auxiliary voltage and a second filter module 64 for filtering the computed frequency output from the frequency computation module 62. The synchronization module 54 is configured to control the interconnection of an auxiliary generator 330 to the electrical distribution system 320.  (pg. 4, par. [0040])

In summary, the specification discloses computing a frequency of a voltage waveform of an auxiliary voltage (i.e. generator voltage) using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the auxiliary voltage (i.e. generator voltage) and the electrical power grid.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support computing a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid.

Claim 1 recites:
… a status request module configured to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference … in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0063])

	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference.

Claim 1 recites:
… the controller time synchronizes a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid based on a recited voltage waveform from a synchronization module of a respective synchronization module … in lines 17-20

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0060])

In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not the those of  synchronization modules.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid.

Claim 25
Claim 25
a meter module configured to sense parameters of an electrical power distribution system associated with the existing power grid, the sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid; … in lines 2-5
U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The meter module 52 monitors and determines an amount of electrical power usage by a consumer as illustrated in FIG. 1. Generally, the meter module 52 includes sensors 12, a plurality of analog-to-digital (ND) converters 14 and a processing system including a central processing unit (CPU) 18 and/or a digital signal processor (DSP) 16. The sensors 12 will sense electrical parameters, e.g., voltage and current, of the incoming lines from an electrical power distribution system. Preferably, the sensors will include current transformers and potential transformers, wherein one current transformer and one voltage transformer will be coupled to each phase of the incoming power lines. A primary winding of each transformer will be coupled to the incoming power lines and a secondary winding of each transformer will output a voltage representative of the sensed voltage and current. The output of each transformer will be coupled to the A/D converters 14 configured to convert the analog output voltage from the transformer to a digital signal that can be processed by the CPU 18 or DSP 16.  (pg. 3, par. 0029])

	In summary, the specification discloses a meter module configured to sensor electrical parameters with specific examples of voltage and current of incoming lines from an electrical power grid (i.e. the specification discloses the generic recitation of “electrical parameters” with the given examples of “voltage” and “current” of incoming lines from an electrical power distribution system.  Hence, the only support for the preceding limitation is found in claim 25; i.e. the specification does not support sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid.

Claim 25 recites
a status request module configured to transmit a request to obtain status of each of the synchronization modules, the status including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module; … in lines 9-12

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0063])


	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module.

Claim 25 recites:
… the controller time synchronizes the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to the at least one of a frequency and phase angle of a voltage waveform of the existing power grid.  in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0062])

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not synchronizing at least one of a frequency and phase angle of a synchronization module.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to at least one of a frequency and phase angle of a voltage waveform of an existing power grid.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 

The disclosure fails to provide support for the following limitations of claim 1 and 25: 

	Claim 1
Claim 1 recites: 
… to compute a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid … in lines 8-11

U.S. Patent Publication No. 2012/0187770 A1 (Application No. 13/439,333) discloses:
 According to one aspect, the present disclosure provides a method for controlling the interconnection of an auxiliary AC generator with an electrical system, such as an electrical distribution system, e.g., a utility grid, the method comprising: determining the frequency of the auxiliary AC generator; computing the phase angle difference between a voltage phase of the auxiliary generator and a corresponding voltage phase of the multi-phase electrical distribution system; adjusting the frequency of the auxiliary generator until it is determined to be substantially equal to the frequency of the electrical distribution system and the phase angle is determined to be within a defined tolerance; and closing a set of interconnecting contactors to connect the auxiliary AC generator to the electrical system.  (pg. 1, par. [0011])

Referring next to FIG. 2, typically the electrical power present on a grid, such as grid 20, is in the form of a sine wave 15 of a fixed frequency, for example, 60 Hz in the United States. As will be apparent to those skilled in the art, sine wave 15 undergoes a zero crossing at zero degrees as shown at points 5 and 13 occurring at times 3 and 11, respectively, and at 180 degrees as shown at points 9 and 19 occurring at times 7 and 17, respectively. To be synchronized with the voltage represented by sine wave 15, a generator must produce electrical voltage which also has positive-going zero crossings at times 3 and 11 and negative-going zero crossings at times 7 and 17. It should be understood that the present disclosure is directed to synchronizing the voltage of an auxiliary generator with one of the three phases of the three-phase power produced by power plants. Thus, the sine wave 15 of FIG. 2 could represent any one of the three phases, i.e., phase-A, phase-B, phase C, produced by a power plant. Each phase being delayed by the other by 120 degrees.  (pgs. 2-3, par. [0026])

Referring now to FIG. 3b, there is shown a detailed block diagram of the synchronization module 54 of FIG. 3a. The synchronization module 54 includes a phase-angle computation module 56 for receiving a zero crossing time of a selected voltage phase and a zero crossing time of the auxiliary voltage having a corresponding voltage phase and computes a phase-angle difference as output, a first filter module 58 for filtering the phase-angle difference output from the phase angle computation module 56, a zero-crossing detector 60 for detecting and outputting the zero crossing time of the auxiliary voltage, a frequency computation module 62 for computing a frequency of the auxiliary voltage and a second filter module 64 for filtering the computed frequency output from the frequency computation module 62. The synchronization module 54 is configured to control the interconnection of an auxiliary generator 330 to the electrical distribution system 320.  (pg. 4, par. [0040])

In summary, the specification discloses computing a frequency of a voltage waveform of an auxiliary voltage (i.e. generator voltage) using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the auxiliary voltage (i.e. generator voltage) and the electrical power grid.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support computing a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid.

Claim 1 recites:
… a status request module configured to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference … in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0063])

	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference.

Claim 1 recites:
… the controller time synchronizes a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid based on a recited voltage waveform from a synchronization module of a respective synchronization module … in lines 17-20

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0060])

In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not the those of  synchronization modules.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid.

Claim 25
Claim 25
a meter module configured to sense parameters of an electrical power distribution system associated with the existing power grid, the sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid; … in lines 2-5
U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The meter module 52 monitors and determines an amount of electrical power usage by a consumer as illustrated in FIG. 1. Generally, the meter module 52 includes sensors 12, a plurality of analog-to-digital (ND) converters 14 and a processing system including a central processing unit (CPU) 18 and/or a digital signal processor (DSP) 16. The sensors 12 will sense electrical parameters, e.g., voltage and current, of the incoming lines from an electrical power distribution system. Preferably, the sensors will include current transformers and potential transformers, wherein one current transformer and one voltage transformer will be coupled to each phase of the incoming power lines. A primary winding of each transformer will be coupled to the incoming power lines and a secondary winding of each transformer will output a voltage representative of the sensed voltage and current. The output of each transformer will be coupled to the A/D converters 14 configured to convert the analog output voltage from the transformer to a digital signal that can be processed by the CPU 18 or DSP 16.  (pg. 3, par. 0029])

	In summary, the specification discloses a meter module configured to sensor electrical parameters with specific examples of voltage and current of incoming lines from an electrical power grid (i.e. the specification discloses the generic recitation of “electrical parameters” with the given examples of “voltage” and “current” of incoming lines from an electrical power distribution system.  Hence, the only support for the preceding limitation is found in claim 25; i.e. the specification does not support sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid.

Claim 25 recites
a status request module configured to transmit a request to obtain status of each of the synchronization modules, the status including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module; … in lines 9-12

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0063])


	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module.

Claim 25 recites:
… the controller time synchronizes the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to the at least one of a frequency and phase angle of a voltage waveform of the existing power grid.  in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0062])

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not synchronizing at least one of a frequency and phase angle of a synchronization module.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to at least one of a frequency and phase angle of a voltage waveform of an existing power grid.

The disclosure of the prior-filed application, Application No. 14/851,661, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  

The disclosure fails to provide support for the following limitations of claim 1 and 25: 

	Claim 1
Claim 1 recites: 
… to compute a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid … in lines 8-11

U.S. Patent Publication No. 2015/0378380 A1 (Application No. 14/851,661) discloses:
 According to one aspect, the present disclosure provides a method for controlling the interconnection of an auxiliary AC generator with an electrical system, such as an electrical distribution system, e.g., a utility grid, the method comprising: determining the frequency of the auxiliary AC generator; computing the phase angle difference between a voltage phase of the auxiliary generator and a corresponding voltage phase of the multi-phase electrical distribution system; adjusting the frequency of the auxiliary generator until it is determined to be substantially equal to the frequency of the electrical distribution system and the phase angle is determined to be within a defined tolerance; and closing a set of interconnecting contactors to connect the auxiliary AC generator to the electrical system.  (pg. 1, par. [0011])

Referring next to FIG. 2, typically the electrical power present on a grid, such as grid 20, is in the form of a sine wave 15 of a fixed frequency, for example, 60 Hz in the United States. As will be apparent to those skilled in the art, sine wave 15 undergoes a zero crossing at zero degrees as shown at points 5 and 13 occurring at times 3 and 11, respectively, and at 180 degrees as shown at points 9 and 19 occurring at times 7 and 17, respectively. To be synchronized with the voltage represented by sine wave 15, a generator must produce electrical voltage which also has positive-going zero crossings at times 3 and 11 and negative-going zero crossings at times 7 and 17. It should be understood that the present disclosure is directed to synchronizing the voltage of an auxiliary generator with one of the three phases of the three-phase power produced by power plants. Thus, the sine wave 15 of FIG. 2 could represent any one of the three phases, i.e., phase-A, phase-B, phase C, produced by a power plant. Each phase being delayed by the other by 120 degrees.  (pgs. 2-3, par. [0026])

Referring now to FIG. 3b, there is shown a detailed block diagram of the synchronization module 54 of FIG. 3a. The synchronization module 54 includes a phase-angle computation module 56 for receiving a zero crossing time of a selected voltage phase and a zero crossing time of the auxiliary voltage having a corresponding voltage phase and computes a phase-angle difference as output, a first filter module 58 for filtering the phase-angle difference output from the phase angle computation module 56, a zero-crossing detector 60 for detecting and outputting the zero crossing time of the auxiliary voltage, a frequency computation module 62 for computing a frequency of the auxiliary voltage and a second filter module 64 for filtering the computed frequency output from the frequency computation module 62. The synchronization module 54 is configured to control the interconnection of an auxiliary generator 330 to the electrical distribution system 320.  (pg. 4, par. [0040])

In summary, the specification discloses computing a frequency of a voltage waveform of an auxiliary voltage (i.e. generator voltage) using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the auxiliary voltage (i.e. generator voltage) and the electrical power grid.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support computing a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid.

Claim 1 recites:
… a status request module configured to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference … in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0062])

	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference.

Claim 1 recites:
… the controller time synchronizes a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid based on a recited voltage waveform from a synchronization module of a respective synchronization module … in lines 17-20

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0061])

In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not the those of  synchronization modules.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid.

Claim 25
Claim 25
a meter module configured to sense parameters of an electrical power distribution system associated with the existing power grid, the sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid; … in lines 2-5
U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The meter module 52 monitors and determines an amount of electrical power usage by a consumer as illustrated in FIG. 1. Generally, the meter module 52 includes sensors 12, a plurality of analog-to-digital (ND) converters 14 and a processing system including a central processing unit (CPU) 18 and/or a digital signal processor (DSP) 16. The sensors 12 will sense electrical parameters, e.g., voltage and current, of the incoming lines from an electrical power distribution system. Preferably, the sensors will include current transformers and potential transformers, wherein one current transformer and one voltage transformer will be coupled to each phase of the incoming power lines. A primary winding of each transformer will be coupled to the incoming power lines and a secondary winding of each transformer will output a voltage representative of the sensed voltage and current. The output of each transformer will be coupled to the A/D converters 14 configured to convert the analog output voltage from the transformer to a digital signal that can be processed by the CPU 18 or DSP 16.  (pg. 3, par. 0029])

	In summary, the specification discloses a meter module configured to sensor electrical parameters with specific examples of voltage and current of incoming lines from an electrical power grid (i.e. the specification discloses the generic recitation of “electrical parameters” with the given examples of “voltage” and “current” of incoming lines from an electrical power distribution system.  Hence, the only support for the preceding limitation is found in claim 25; i.e. the specification does not support sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid.

Claim 25 recites
a status request module configured to transmit a request to obtain status of each of the synchronization modules, the status including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module; … in lines 9-12

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0062])


	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module.

Claim 25 recites:
… the controller time synchronizes the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to the at least one of a frequency and phase angle of a voltage waveform of the existing power grid.  in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0061])

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not synchronizing at least one of a frequency and phase angle of a synchronization module.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to at least one of a frequency and phase angle of a voltage waveform of an existing power grid.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:

The disclosure fails to provide support for the following limitations of claim 1 and 25: 
Claim 1
Claim 1 recites: 
… to compute a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid … in lines 8-11

U.S. Patent Publication No. 2015/0378380 A1 (Application No. 14/851,661) discloses:
 According to one aspect, the present disclosure provides a method for controlling the interconnection of an auxiliary AC generator with an electrical system, such as an electrical distribution system, e.g., a utility grid, the method comprising: determining the frequency of the auxiliary AC generator; computing the phase angle difference between a voltage phase of the auxiliary generator and a corresponding voltage phase of the multi-phase electrical distribution system; adjusting the frequency of the auxiliary generator until it is determined to be substantially equal to the frequency of the electrical distribution system and the phase angle is determined to be within a defined tolerance; and closing a set of interconnecting contactors to connect the auxiliary AC generator to the electrical system.  (pg. 1, par. [0011])

Referring next to FIG. 2, typically the electrical power present on a grid, such as grid 20, is in the form of a sine wave 15 of a fixed frequency, for example, 60 Hz in the United States. As will be apparent to those skilled in the art, sine wave 15 undergoes a zero crossing at zero degrees as shown at points 5 and 13 occurring at times 3 and 11, respectively, and at 180 degrees as shown at points 9 and 19 occurring at times 7 and 17, respectively. To be synchronized with the voltage represented by sine wave 15, a generator must produce electrical voltage which also has positive-going zero crossings at times 3 and 11 and negative-going zero crossings at times 7 and 17. It should be understood that the present disclosure is directed to synchronizing the voltage of an auxiliary generator with one of the three phases of the three-phase power produced by power plants. Thus, the sine wave 15 of FIG. 2 could represent any one of the three phases, i.e., phase-A, phase-B, phase C, produced by a power plant. Each phase being delayed by the other by 120 degrees.  (pgs. 2-3, par. [0026])

Referring now to FIG. 3b, there is shown a detailed block diagram of the synchronization module 54 of FIG. 3a. The synchronization module 54 includes a phase-angle computation module 56 for receiving a zero crossing time of a selected voltage phase and a zero crossing time of the auxiliary voltage having a corresponding voltage phase and computes a phase-angle difference as output, a first filter module 58 for filtering the phase-angle difference output from the phase angle computation module 56, a zero-crossing detector 60 for detecting and outputting the zero crossing time of the auxiliary voltage, a frequency computation module 62 for computing a frequency of the auxiliary voltage and a second filter module 64 for filtering the computed frequency output from the frequency computation module 62. The synchronization module 54 is configured to control the interconnection of an auxiliary generator 330 to the electrical distribution system 320.  (pg. 4, par. [0040])

In summary, the specification discloses computing a frequency of a voltage waveform of an auxiliary voltage (i.e. generator voltage) using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the auxiliary voltage (i.e. generator voltage) and the electrical power grid.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support computing a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid.

Claim 1 recites:
… a status request module configured to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference … in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0062])
	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification does not support obtaining status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference.

Claim 1 recites:
… the controller time synchronizes a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid based on a recited voltage waveform from a synchronization module of a respective synchronization module … in lines 17-20

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0061])

In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not the those of  synchronization modules.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid.

Claim 25
Claim 25
a meter module configured to sense parameters of an electrical power distribution system associated with the existing power grid, the sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid; … in lines 2-5
U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The meter module 52 monitors and determines an amount of electrical power usage by a consumer as illustrated in FIG. 1. Generally, the meter module 52 includes sensors 12, a plurality of analog-to-digital (ND) converters 14 and a processing system including a central processing unit (CPU) 18 and/or a digital signal processor (DSP) 16. The sensors 12 will sense electrical parameters, e.g., voltage and current, of the incoming lines from an electrical power distribution system. Preferably, the sensors will include current transformers and potential transformers, wherein one current transformer and one voltage transformer will be coupled to each phase of the incoming power lines. A primary winding of each transformer will be coupled to the incoming power lines and a secondary winding of each transformer will output a voltage representative of the sensed voltage and current. The output of each transformer will be coupled to the A/D converters 14 configured to convert the analog output voltage from the transformer to a digital signal that can be processed by the CPU 18 or DSP 16.  (pg. 3, par. 0029])

	In summary, the specification discloses a meter module configured to sensor electrical parameters with specific examples of voltage and current of incoming lines from an electrical power grid (i.e. the specification discloses the generic recitation of “electrical parameters” with the given examples of “voltage” and “current” of incoming lines from an electrical power distribution system.  Hence, the only support for the preceding limitation is found in claim 25; i.e. the specification does not support sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid.

Claim 25 recites
a status request module configured to transmit a request to obtain status of each of the synchronization modules, the status including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module; … in lines 9-12

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0062])


	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification not support obtaining status of including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module.

Claim 25 recites:
… the controller time synchronizes the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to the at least one of a frequency and phase angle of a voltage waveform of the existing power grid.  in lines 13-16

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0061])

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not synchronizing at least one of a frequency and phase angle of a synchronization module.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification does not support time synchronizing at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to at least one of a frequency and phase angle of a voltage waveform of an existing power grid.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 9 and 19-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The breath of “a status request module” (claims 1 and 25) is unknown since the specification, pg. 5, par. [0059] and [0060] recited below for brevity, only recites the position of the claimed “status request module” in a controller and functionality of transmitting a request to a plurality of synchronization modules and does not disclose any clear structure to perform the transmission of a request to each of a plurality of synchronization modules.  

U.S. Patent Publication No. 2020/0293077 A1 discloses: 
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0059])
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0060])

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rational as set forth in claim 1.  

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
 According to one aspect, the present disclosure provides a method for controlling the interconnection of an auxiliary AC generator with an electrical system, such as an electrical distribution system, e.g., a utility grid, the method comprising: determining the frequency of the auxiliary AC generator; computing the phase angle difference between a voltage phase of the auxiliary generator and a corresponding voltage phase of the multi-phase electrical distribution system; adjusting the frequency of the auxiliary generator until it is determined to be substantially equal to the frequency of the electrical distribution system and the phase angle is determined to be within a defined tolerance; and closing a set of interconnecting contactors to connect the auxiliary AC generator to the electrical system.  (pg. 1, par. [0009])

Referring next to FIG. 2, typically the electrical power present on a grid, such as grid 20, is in the form of a sine wave 15 of a fixed frequency, for example, 60 Hz in the United States. As will be apparent to those skilled in the art, sine wave 15 undergoes a zero crossing at zero degrees as shown at points 5 and 13 occurring at times 3 and 11, respectively, and at 180 degrees as shown at points 9 and 19 occurring at times 7 and 17, respectively. To be synchronized with the voltage represented by sine wave 15, a generator must produce electrical voltage which also has positive-going zero crossings at times 3 and 11 and negative-going zero crossings at times 7 and 17. It should be understood that the present disclosure is directed to synchronizing the voltage of an auxiliary generator with one of the three phases of the three-phase power produced by power plants. Thus, the sine wave 15 of FIG. 2 could represent any one of the three phases, i.e., phase-A, phase-B, phase C, produced by a power plant. Each phase being delayed by the other by 120 degrees.  (pg. 3, par. [0024]

Referring now to FIG. 3b, there is shown a detailed block diagram of the synchronization module 54 of FIG. 3a. The synchronization module 54 includes a phase-angle computation module 56 for receiving a zero crossing time of a selected voltage phase and a zero crossing time of the auxiliary voltage having a corresponding voltage phase and computes a phase-angle difference as output, a first filter module 58 for filtering the phase-angle difference output from the phase angle computation module 56, a zero-crossing detector 60 for detecting and outputting the zero crossing time of the auxiliary voltage, a frequency computation module 62 for computing a frequency of the auxiliary voltage and a second filter module 64 for filtering the computed frequency output from the frequency computation module 62. The synchronization module 54 is configured to control the interconnection of an auxiliary generator 330 to the electrical distribution system 320.  (pg. 4, par. [0038])

Claim 1 recites: 
… to compute a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid … in lines 8-11

In summary, the specification discloses computing a frequency of a voltage waveform of an auxiliary voltage (i.e. generator voltage) using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the auxiliary voltage (i.e. generator voltage) and the electrical power grid.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification as filed on 1 June 2020 does not support computing a frequency of a voltage waveform of the respective synchronization module using zero-crossing times of the voltage waveform and to compute a phase angle difference between the voltage waveform of the respective synchronization module and the electrical power grid.
	
Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rational as set forth in claim 1.  

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0060])

	Claim 1 recites:
… a status request module configured to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference … in lines 13-16

	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification as filed on 1 June 2020 does not support obtaining status of each of the plurality of synchronization modules, the status of each of the plurality of synchronization modules including a frequency of voltage waveform and phase angle difference.

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rational as set forth in claim 1.  

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0059])

Claim 1 recites:
… the controller time synchronizes a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid based on a recited voltage waveform from a synchronization module of a respective synchronization module … in lines 17-20

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not the those of  synchronization modules.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification as filed on 1 June 2020 does not support time synchronizing a phase of the voltage waveform of the respective synchronization module to a phase of the voltage waveform of the power grid.

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rational as set forth in claim 1.  

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The meter module 52 monitors and determines an amount of electrical power usage by a consumer as illustrated in FIG. 1. Generally, the meter module 52 includes sensors 12, a plurality of analog-to-digital (ND) converters 14 and a processing system including a central processing unit (CPU) 18 and/or a digital signal processor (DSP) 16. The sensors 12 will sense electrical parameters, e.g., voltage and current, of the incoming lines from an electrical power distribution system. Preferably, the sensors will include current transformers and potential transformers, wherein one current transformer and one voltage transformer will be coupled to each phase of the incoming power lines. A primary winding of each transformer will be coupled to the incoming power lines and a secondary winding of each transformer will output a voltage representative of the sensed voltage and current. The output of each transformer will be coupled to the A/D converters 14 configured to convert the analog output voltage from the transformer to a digital signal that can be processed by the CPU 18 or DSP 16.  (pg. 3, par. [0027])

Claim 25
a meter module configured to sense parameters of an electrical power distribution system associated with the existing power grid, the sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid; … in lines 2-5

	In summary, the specification discloses a meter module configured to sensor electrical parameters with specific examples of voltage and current of incoming lines from an electrical power grid (i.e. the specification discloses the generic recitation of “electrical parameters” with the given examples of “voltage” and “current” of incoming lines from an electrical power distribution system.  Hence, the only support for the preceding limitation is found in claim 25; i.e. the specification as filed on 1 June 2020 does not support sensed parameters include at least one of a frequency and phase angle of a voltage waveform of the existing power grid.

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
The status request module 610 is configured to send a signal to each of the synchronization modules 502 requesting information about a current state of the waveform of the generator 504 corresponding to the respective synchronization module 502. In response, the synchronization modules 502 send a snapshot of or information regarding the respective generators' waveforms, including, for example, the frequency of the waveform and the phase angle with respect to an exact time. Along with the waveform, the synchronization module 502 also records a timestamp when the waveform was captured and an exact time when the captured waveform is being transmitted back to the central controller 510.  (pg. 6, par. [0060])

Claim 25 recites
a status request module configured to transmit a request to obtain status of each of the synchronization modules, the status including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module; … in lines 9-12

	In summary, the specification discloses a status request module requesting information about a state of a generator not a synchronization module.  Hence, the only support for the preceding limitations is found in claim 1; i.e. the specification as filed on 1 June 2020 does not support obtaining status of including at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module.

U.S. Patent Publication No. 2020/0293077 A1 (instant application) discloses:
In FIG. 6, a block diagram of the central controller 510 shown in FIG. 5 is shown in accordance with one embodiment. As illustrated, the central controller 510 includes a status request module 610, a propagation delay calculating module 612, a time synchronization module 614, and a control signal distribution module 616. In operation, the components of the central controller 510 are configured to synchronize the phase of the voltage signals of the generators 504 with the existing voltage on the power grid 506.  (pg. 6, par. [0059])

Claim 25 recites:
… the controller time synchronizes the at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to the at least one of a frequency and phase angle of a voltage waveform of the existing power grid.  in lines 13-16

	In summary, the specification discloses a controller synchronizes a phase of the voltage signals of generators and not synchronizing at least one of a frequency and phase angle of a synchronization module.  Hence, the only support for the preceding limitation is found in claim 1; i.e. the specification as filed on 1 June 2020 does not support time synchronizing at least one of a frequency and phase angle of a voltage waveform associated with a respective synchronization module to at least one of a frequency and phase angle of a voltage waveform of an existing power grid.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 9 and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a status request module” (claims 1 and 25) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The breath of “a status request module” is unknown since the specification (see U.S. Patent Publication No. 2020/0293077: pg. 5, par. [0059] and [0060]) only recites the position of the claimed “status request module” in a controller and functionality of transmitting a request to a plurality of synchronization modules and does not disclose any clear structure to perform the transmission of a request to each of a plurality of synchronization modules.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rational as set forth in claim 1.  

The following claims recite limitations that lack sufficient antecedent basis for the limitations in the claims:
Claim 1 recites “the respective synchronization module” in lines 9-10, 11-12 and 18.    Hence, the limitation of “the respective synchronization module” in lines 9-10 should read “a respective synchronization module” and has been interpreted as such for the purpose of examination.  

Claim 25 recites “the existing power grid” in lines 3, 4-5, 8 and 15-16.  Hence, the limitation of “the existing power grid” in line 3 should read “an existing power grid” and has been interpreted as such for the purpose of examination. 

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rational as set forth in claim 1.  

Claim 1 recites “… based on a received voltage waveform from a synchronization module of a respective synchronization module and determination of a calculated delay of the received voltage waveform from the synchronization module …” in lines 19-21.  The limitation is not clear as to where a voltage waveform is received from.  For purposes of examination, the limitations of “a synchronization module” and “the synchronization module” have been interpreted as “the respective synchronization module”.  

Claims 2-6, 9, 19, 20, 23 and 24, dependent from claim 1, stand rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same rational as set forth in claim 1.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “… to transmit a request to obtain a status of each of the synchronization modules” in lines 2-3 fails to further limit the limitation of “… to transmit a request to each of the plurality of synchronization modules to obtain status of each of the plurality of synchronization modules” in lines 13-15.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Note: The claims are replete with grammatical errors and indefinite claim language. The Applicant is encouraged to carefully review the claims for any further issues that were inadvertently omitted by the Examiner.



	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to synchronizing components and data in a system.

U.S. Patent Publication No. 2008/0157538 A1 discloses method of synchronizing a plurality of generators connected together in parallel to a supply network.

U.S. Patent Publication No. 2010/0111112 A1 discloses a method and system of automatically correlating data measured by monitoring devices that monitor first and second electrical grids.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER L NORTON/Primary Examiner, Art Unit 2117